Per Curiam:
The execution of the August bills of sale, supported by the testimony of the vendor and of the notary public who drew the instruments and took the acknowledgments, having been found as facts by the court, who saw the witnesses, will not be reversed on this record. Such unrecorded conveyances of vessels are good as between the parties. (Moore v. Simonds, 100 U. S. 145.) From the testimony the court was justified in finding that since August 9, 1911, Mrs. White had hired the employees of the vessels and had managed and controlled them, and had received the earnings and profits of such management and operation. Such is the usual proof available with vessels of this kind to show possession, and warranted the trial justice in refusing to find that there had been no change of possession, as plaintiff had requested. Had Mrs. White remained in the situation bf holding only unrecorded bills of sale an execution and levy might have fastened on the vessels a lien that would have been superior. But her conveyance of March eleventh, recorded prior to the judgment, gave her a valid title that could relate back to the prior equitable appropriation of the vessels by the unrecorded bills of sale, and so rebut the inference that the recorded conveyances were executed to hinder and defraud the plaintiff. So long as our public policy recognizes the separate estate and power of the wife to deal directly with the husband such dealings between them will be subjected to suspicion and strict scrutiny, but when the facts in proof do support the 'bona fides of the transactions they cannot be rejected merely because the secured creditor turns out to be the wife. (Spaulding v. Keyes, 125 N. Y. 113; Phillips v. Wooster, 36 id 412: Schreyer v. Scott, 134 U. S. 405, 410.) The judgment appealed from is, therefore, affirmed, with costs. Jenks, P. J., Burr, Carr, Rich and Putnam, JJ., concurred. Judgment affirmed, with costs.